t c memo united_states tax_court stephan p foryan petitioner v commissioner of internal revenue respondent docket no filed date stephan p foryan pro_se robert vernon boeshaar and julie l payne for respondent memorandum opinion swift judge this matter is before us on respondent’s motion to dismiss for failure to properly prosecute at the time of filing his petition petitioner resided in the state of washington for petitioner failed to file a federal_income_tax return and to pay tax due on the basis of third-party information used to calculate petitioner’s unreported income under authority of sec_6020 b respondent prepared for petitioner a substitute for return for and charged petitioner with the following income dollar_figure from unruh hay co llc dollar_figure from herring farms inc and dollar_figure from billingsley ranch against this income respondent allowed petitioner a standard_deduction of dollar_figure and exemptions of dollar_figure on date respondent mailed to petitioner a notice_of_deficiency relating to petitioner’s federal_income_tax respondent determined an income_tax deficiency including self-employment_tax plus additions to tax as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure 1dollar_figure dollar_figure 1the sec_6651 addition_to_tax due from petitioner for is to be computed as of the underpayment_of_tax for commencing on the due 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure date of petitioner’s return and accruing for each month or fraction thereof during which petitioner fails to pay not exceeding in the aggregate on date petitioner timely filed a petition in this court challenging respondent’s determinations primarily on the basis that the income_tax is unconstitutional on date respondent sent petitioner a branerton letter2 proposing a telephone conference on date respondent’s letter also explained the court’s expectation that litigants make informal_discovery efforts before resorting to formal discovery see rule a on date petitioner made extensive formal discovery requests of respondent on date in response to petitioner’s discovery requests respondent sent petitioner a letter explaining his basis for not responding to petitioner’s discovery requests--namely formal discovery was premature given petitioner’s failure to participate in informal conferences with respondent see 61_tc_691 enclosed with respondent’s letter was a proposed stipulation of facts with exhibits to which petitioner refused to agree 2branerton letters are the common method of initiating informal_discovery see 61_tc_691 at the time of trial on date petitioner appeared and acknowledged receipt of the income respondent charged to him petitioner however claimed that the income_tax was unconstitutional petitioner’s arguments are characteristic of tax-protester rhetoric that has been rejected by this and other courts and merit no discussion see eg 848_f2d_1007 9th cir aff’g tcmemo_1987_225 784_f2d_1006 9th cir 737_f2d_1417 5th cir knelman v commissioner tcmemo_2000_268 aff’d 33_fedappx_346 9th cir we conclude that respondent has met his burden of production with respect to the additions to tax for petitioner’s failure to timely file a tax_return under sec_6651 failure to timely pay tax due under sec_6651 and failure to pay estimated_tax under sec_6654 3attached as an exhibit to respondent’s motion to dismiss for failure to properly prosecute is form sec_6020 certification for petitioner’s tax_year which satisfies respondent’s burden of production for the sec_6651 addition_to_tax see 127_tc_200 aff’d 521_f3d_1289 10th cir oman v commissioner tcmemo_2010_276 4because petitioner failed to file a federal_income_tax return for petitioner has failed to show that he falls within the sec_6654 exception to continued for the reasons stated respondent’s motion to dismiss will be granted an appropriate order of dismissal and decision will be entered continued the addition_to_tax for failure to pay estimated_tax see 75_tc_1
